Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (method of producing a recombinant protein) and the species of Formula II and N,N’-diacetyl-L-cysteine-dimethylester in the reply filed on 8/1/22 is acknowledged. The species of N,N’-diacetyl-L-cysteine-dimethylester was found to be allowable over the prior art, as was generic formula 2 and so the search was extended to another species: S-sulfocysteine of formula 1. This species is not free of the prior art and so the provisional species election amongst species of formula 1 is maintained. The election between formula 1 and 2 with withdrawn. The election between those species of formula 2 is withdrawn.
Claims 21-40 are pending. Claims 39 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/22.
Claims 21-38 are under examination.

Specification
The use of the term ProteinSimpletm, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: certain recited sequences do not match the submitted sequences. For example, the recitation of SEQ ID NOs: 8 and 11 on page 27 are not the same as SEQ ID NOs: 8 and 11 submitted on the CRF, respectively.  
Appropriate correction is required.

Claim Objections
Claims 37 and 38 are objected to because of the following informalities:  in claim 37, line 11 and 13, reference is made to “(a)” and “(b)”; however, there are two previous recitations of “(a)” and “(b)”. The claim is clear in that this use of “(a)” and “(b)” in line 13 serves as shorthand for “cysteine/cystine analogs” and “cysteine and/or cystine”, this should be explicit in the claim so as to avoid ambiguous antecedent basis for the terms.
The same applies to claim 38. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 25-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims use the phrase “cysteine/cystine analogs”. This could be:
Cysteine and, separately, cystine analogs or
Cysteine analogs and, separately, cystine analogs

Claim 22 specifies that the compound is “not cysteine or cystine”, suggesting that either one is an option for claim 21. However, under either interpretation above, cystine is already excluded (see specification p.7), adding further confusion to the claim scope.
Therefore, claims 21 and 25-36 are indefinite.

Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” is a broad term but not indefinite per se. In reNehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation “to substantially increase the efficiency of the compound as a copper extractant” was definite in view of the general guidelines contained in the specification. In reMattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation “which produces substantially equal E and H plane illumination patterns” was definite because one of ordinary skill in the art would know what was meant by “substantially equal.” Andrew Corp.v.Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988). 
However, the phrases “relatively shallow,” “of the order of,” “the order of about 5mm,” and “substantial portion” were held to be indefinite because the specification lacked some standard for measuring the degree intended and, therefore, properly rejected as indefinite under 35 U.S.C. 112, second paragraph. Ex parteOetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992). The term “or like material” in the context of the limitation “coke, brick, or like material” was held to render the claim indefinite since it was not clear how the materials other than coke or brick had to resemble the two specified materials to satisfy the limitations of the claim. Ex parteCaldwell, 1906 C.D. 58 (Comm’r Pat. 1906). 
In this case, claim 1 requires the method does not “substantially reducing the titer”. In turning to the specification, the term “substantially” is used only three times and never with any context or guidelines regarding what is or is not substantial.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, one could practice every active method step of the claimed method and still not infringe if the method “substantially” reduces the titer, yet others are not fairly warned as to what that means. There is no guidance nor examples which describes the boundaries of what is or is not substantial and so does not serve the notice function of §112. Dependent claims do not correct this deficiency.
Therefore, claims 21-36 are indefinite.

Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 requires the method is one of “reducing color or intensity of color”. The latter—reducing color intensity—is clear as the ordinary meaning of the phrase would be well understood and the specification as filed provides examples of such (figure 3). The former—reducing color—is unclear. This must be different from reducing color intensity as otherwise there would be no need for both terms. However, the specification does not provide any examples of “reducing color” that is not reducing color intensity. While the specification states “one way to measure the reduction of color” is via relative spectral power distribution, this is clearly a measure of reduced color intensity (p.6).
The person skilled in the art would not understand what “reducing color” could mean if not referring to color intensity and so the metes and bounds of the claim are unclear. Dependent claims do not correct this.
Further, claim 21 recites “reducing charge heterogeneity, whereby the main charge species does not decrease”. The phrase “the main charge species” lacks antecedent basis as there is no previous recitation of “a main charge species”. Moreover, this is not an inherent property of the composition. The specification notes that “the main charge species represents the isoform of the recombinant protein that one wishes to obtain” (p.7). Thus, the phrase “main charge species” is also relative, leading to a lack of clarity over the claim scope. Two practitioners could practice the identical active steps of the method and note that one charge is reduced. In one case, this was the protein the user “wished” to obtain and therefore did not infringe the method. In another, a different protein was “wished” for and, if that charged species did not decrease, then the method was infringed. This ambiguity does not fairly warn others of when the method is infringed and so renders the claim indefinite.
Therefore, claims 21-36 are indefinite.

Claims 27, 30-31 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 27 recites the broad recitation “1:15 and 15:1”, and the claim also recites eight narrower ranges. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In one case, the claim is meant to describe multiple embodiments whereby the required range steadily narrows. In such a case, dependent claims positively reciting these as further limitations would be appropriate.
In another case, these are merely exemplary ranges, e.g., the claim is infringed when the range is between 1:15 and 15:1, which encompasses smaller ranges which would still be within the 1:15 and 15:1 range. If this is the case and the narrower ranges do not provide any additional limitations, then the question arises as to why they are in the claim in the first place. 	See MPEP § 2173.05(d) which states that “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim."
Finally, the ranges may in fact be meant to be limiting, the use of “or” being used to describe a series of limitations rather than a set of alternatives. However, in this case, it raises the question as to why the broader ranges are in the claim, as a value within 1.5:1 to 1:1.5 is necessarily within 1:12 to 12:1.
The same argument applies mutatis mutandis to claim 30 and the recitation of both 0.05-5 mmol/L and narrower ranges such as 0.2-0.6 mmol/L, as well as to claim 31 (1-75 mmol/L and 2-20 mmol/L) and 36 (10gm/mL or more or 50 mg/mL or more).
Further, claim 30 recites “between 0.05 and 5 mmol of cysteine”. The claim then recites two other ranges but without indicating what compound is in this range. For example, the claim could be further limiting just cysteine, i.e., 0.1-1mmol/L cysteine. However, claim 26 does not require cysteine and so these other ranges could be describing other compounds, e.g., 0.1-1 mmol/L cystine. The same applies to claim 31.
Therefore, claims 27, 30-31, and 36 are indefinite.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 encompasses sequences with 80% “identity or similarity”. However, the person skilled in the art is not fairly apprised of the difference between these two terms. The specification does not define the terms nor does the specification provide any examples or guidance on how to determine sequence identity and how that differs from determining sequence similarity. For example, the sequences clearly are not identical (80%). The skilled artisan is capable of determining “sequence identity” but this is generally the same as determining sequence similarity. The fact that both terms are used in the alternative suggests a difference, but this difference is unclear.
Therefore, claim 35 is indefinite.

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using certain analogs to express certain proteins in mammalian cells, does not reasonably provide enablement for the breadth of any possible recombinant protein or for reducing heterogeneity in non-mammalian cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	
Cell lines:
	The nature of the invention is reducing heterogeneity of recombinant proteins in cell culture. The breadth includes doing so in any cell culture. The specification notes that “therapeutic proteins produced by mammalian cell culture exhibit varying levels of heterogeneity” (p.1). The specification is silent regarding any such problem in, e.g., yeast or insect cells, which the specification discloses are also used (p.1). In order to have a reasonable expectation of reducing heterogeneity, there must be some degree of heterogeneity.
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. The specification discloses a problem to be solved that appears to be limited to mammalian cells. All of the guidance in the specification are directed to mammalian cells. The examples demonstrate reducing heterogeneity in CHO cells, which are mammalian cells (hamster).
Thus, in reading the specification as a whole and taking into account the knowledge in the art, one would not have a reasonable expectation of performing the claimed method in non-mammalian cells because 1) there is no evidence there is heterogeneity to be reduced and 2) there is no evidence that the same solution that works in mammalian cells will also work in non-mammalian cells.
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
Such is the case here, where the claims are no more than a hypothesis that the solution will function in non-mammalian cells yet lays claim to patent rights for whichever untested embodiments might later prove true. This does not meet the enablement requirements.

Recombinant proteins:
The nature of the invention is reducing heterogeneity of recombinant proteins in cell culture. The breadth includes doing so across the genus of any and all proteins. Guidance in the specification is that heterogeneity stems from many different sources (p.6), though the specification does not disclose any potential mechanisms by which cysteine/cystine analogs are meant to reduce this heterogeneity. In contrast, the prior art suggests that these analogs reduce heterogeneity by reducing trisulfide bonds (Zimmer; p.2-3; IDS 5/29/20 citation 7). This is consistent with the results of the instant disclosure, where the examples are limited to production of antibodies (instant specification; examples 1+), which are susceptible to such trisulfide formation (Zimmer p.2). However, there is no evidence nor reason to suspect that every possible protein would suffer this problem. For example, defensins may be recombinantly produced but a subset of such proteins do not have any disulfide bonds (Moreira; form 892), the same being true of various proteins associated with neurodegenerative diseases (Mossuto; form 892). Without any disulfide bonds, there would not be any expectation of an inappropriate trisulfide bond forming.
Thus, as above, the specification demonstrates the method is functional when producing antibodies but then claims the production of any and all recombinant proteins based on no more than a hypothesis that it might work. This is insufficient to meet the enablement requirement.
	Therefore, claims 21-38 are not enabled for the full scope of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 25-27, 30-31, 33-34, and 36-37 are is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Zimmer (WO 2017/186654; IDS 5/29/20 citation 7).
Regarding claim 21, Zimmer teaches a method of cell culture expressing proteins whereby the cell culture medium comprises S-sulfocysteine (claim 1), which is a cysteine analog. Zimmer teaches including these analogs reduces trisulfide bond formation, thereby reducing population heterogeneity (p.1-2). Zimmer teaches the proteins are recombinant proteins (p.5).
	Zimmer does not explicitly note any reduction of color, reduction of color intensity, reduction of charge heterogeneity, or reduction of amino acid oxidation. However, heterogeneity must necessarily come from differences between two proteins as two wholly identical proteins would not be heterogenous. The method of Zimmer reduces these differences by performing an identical method as now claimed. As such, these results must necessarily be achieved.
	Regarding claim 22, S-sulfocysteine meets the criteria for formula 1 (see claims 22 and 23).
	Regarding claim 23, Zimmer teaches S-sulfocysteine.
	Regarding claim 25, Cysteine has a molar mass of 121.16 g/mol, whereas S-sulfocysteine has a molar mass of 201.2 g/mol. Zimmer teaches no significant amount” is less than 5% w/w (p.10). This leads to an approximate molar ratio of 11:1 (a):(b).
	Regarding claim 26, Zimmer teaches growing the cells in a basal media (p.21), which did contain cysteine. Zimmer teaches supplementing these during the production phase with “feed” comprising 15 mM S-sulfocysteine; compared with the 1.5 mM cysteine, this is a ratio of 10:1. 
	Regarding claim 27, the ratio was between 1:15 and 15:1 as noted above.
	Regarding claim 30, Zimmer teaches 1.5 mM cysteine as above.
	Regarding claim 31, Zimmer teaches adding 16.5 (15 + 1.5) mmol in a 1.2 L bioreactor, for a total amount of 13.75 mmol/L, which is above 1 mmol/L. Only percentage amounts are later added, keeping the total amount less than 75 mmol/L.
	Regarding claim 33, Zimmer uses CHO cells (p.21), which are mammalian cells.
	Regarding claim 34, Zimmer teaches the protein is an antibody (p.22).
	Regarding claim 36, Zimmer does not explicitly teach whether or not the antibody has a color at 10mg/mL or more. However, color is an inherent property of the structure and the Office is not equipped to make and compare prior art products with those of the invention. As Zimmer also produces antibodies, this property is considered inherent absent evidence to the contrary.
	Regarding claim 37, all of the limitations of this claim have been addressed above.
Therefore, claims 21-23, 25-27, 30-31, 33-34, and 36-37 are anticipated.
	
Allowable Subject Matter
	The species of Formula 2 represent allowable subject matter. The closest prior art remains Zimmer above. However, there is no art of record to suggest that DACDM or any other compound within the scope of formula 2 could reduce the occurrence of trisulfide bonds. Thus, the substitution of DACDM in the method of Zimmer cannot be considered a “predictable” or “known” solution to the problem.
	Further, claims limiting the amount of cysteine analogs or cystine analogs to 90% of the culture medium in view of the total molar amount is considered allowable over the prior art. Generally, differences in concentrations are insufficient to patentably distinguish an invention because the mere carrying forward of a previous idea by optimizing known result-effective variables would have been obvious. However, the art of record (Zimmer) clearly suggests lowering the amount of cysteine or cystine with a ceiling of 5% w/w. Based on the formula of formula I and II, there are no compounds which can make up 90% of the composition by molar mass and also be 95% of the composition by weight, thereby effectively excluding the explicit embodiments of Zimmer. Since the suggestion by Zimmer was to reduce this value, not increase it, the guidance of Zimmer fails to fairly suggest optimizing the known result-effective variable in the correct direction. This weighs against obviousness.
	The Examiner notes this reasoning applies to the molar ratios such as 1:3-3:1. Where this “line” is drawn will be any value which excludes 5% by weight or less of cysteine or cystine. The Examiner has set forth how this 5% value is still encompassed by, e.g., 1:18-18:1 and no other pending claim is limited lower than 1:15-15:1, which is also anticipated as above. Evidence that this is not the case or evidence of ratios which are not within the teachings of Zimmer will be fully considered for their probative value of the limits claimed.
	The Examiner further notes that the enablement rejection would be overcome if the claims were limited to mammalian cell culture (e.g., claim 33) as well as limiting the recombinant proteins to antibodies (e.g., claim 34).
Kitazawa (form 892) discloses DACDM. However, Kitazawa notes that this compound “shifted the redox balance to the oxidized state” (p.108 C2), suggesting that the compound would not reduce amino acid oxidation as instantly claimed.
US 20020115723 (form 892) describes DACDM as an oxidative stress inhibitor, suggesting the compound will reduce amino acid oxidation (instant claim 1). ‘723 also adds the compound to a culture (paragraph 67). However, the cells in the culture were not producing any recombinant proteins and so does not anticipate the claims. Further, while this supports obviousness, the art as a whole must be considered. Based on the art of record, the evidence still tends to weigh against obviousness even in light of this document. 

Conclusion
	Claim 35 includes certain features of the protein to be produced, namely an antibody defined by a partial sequence structure. It is noted that CDRs are the defining feature of antibody specificity and that they behave unpredictably when mutated. Single point mutations in a CDR can increase binding, decrease binding, prevent binding, or alter the binding target altogether (Chen; Kussie; form 892). Thus, a claim which encompasses variations in this region without compelling evidence that function is preserved generally fails to meet the written description/enablement requirements. However, the antibody of claim 35 does not do anything; there is no required function of the antibody nor is the antibody required to bind any particular target. There is currently no reason to doubt that the instant method could be used to reduce the heterogeneity of a population of any arbitrary recombinant protein/antibody and so the claim is deemed to meet the requirements of 35 USC §112(a).
Certain claims, such as claim 37, requires a certain molar ratio of (a):(b); however, addition of either in the basal medium is wholly optional and addition during the production phase includes is recited as “and/or”, meaning only a or only b are required. However, claims must be given their broadest, reasonable interpretation. While adding only one or the other is a broad interpretation, it is not reasonable because when only one or the other is added, a “ratio” does not exist, yet the molar ratio is an absolute requirement for the claim. Thus, at some point in either step (i) or (ii), both the cysteine/cystine as well as the respective analogs must be added, with the claim language merely encapsulating the fact that this may be done in various combinations to achieve this. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649